o f f i c e o f t h e c h i e f c o u n s e l number info release date conex-113322-10 uil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date the honorable richard lugar united_states senate washington dc attention -------------------------------------------------------------------- dear senator lugar i am responding to your letter dated date on behalf of your constituent ---- - ------------------ as a noncustodial_parent he wrote about the requirements for claiming a dependency_exemption for his two children regulations published in changed the irs’s practice of allowing a noncustodial_parent in certain circumstances to use pages of a divorce decree to show that the custodial_parent released a claim to exemption for a child sec_1_152-4 of the income_tax regulations a noncustodial_parent may claim an exemption for a child if the custodial_parent signs a written declaration in such form and manner as provided in regulations that he or she will not claim an exemption for the child and the noncustodial_parent attaches the declaration to his or her tax_return sec_152 of the internal_revenue_code effective for tax years beginning after date the custodial parent’s written declaration must be on form_8332 release revocation of release of claim to exemption for child by custodial_parent or other single-purpose document containing substantially the same information as form_8332 sec_1_152-4 of the income_tax regulations a noncustodial_parent may not except for certain decrees executed before the effective date of the regulations substantiate a custodial parent’s release of a claim to exemption by attaching pages of a divorce decree i am enclosing a copy of the preamble to the regulations that explains why we will not accept a court order or decree as proof of a custodial parent’s waiver in general divorce decrees are complex documents addressing statuses rights and obligations under state law we found that interpreting a divorce decree was burdensome caused conex-113322-10 uncertainty and led to disputes in contrast form_8332 clearly and specifically designates which parent is entitled to the dependency_exemption the rule adopted in the regulations requiring a noncustodial_parent to use form_8332 or a similar single- purpose document facilitates tax_administration provides more certainty to taxpayers about which parent is entitled to claim a dependency_exemption for a child and reduces tax controversies i hope this information is helpful if you have any questions please contact ---------------- -----------or me at --------------------- sincerely branch chief michael j montemurro associate chief_counsel income_tax accounting enclosure
